
	

113 S707 IS: Student Loan Affordability Act of 2013
U.S. Senate
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 707
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2013
			Mr. Reed (for himself,
			 Mr. Franken, Ms. Stabenow, Mr.
			 Whitehouse, Mr. Sanders, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to extend the
		  reduced interest rate for Federal Direct Stafford Loans.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Affordability Act of
			 2013.
		2.Interest rate
			 extensionSection 455(b)(7)(D)
			 of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(7)(D)) is
			 amended—
			(1)in the matter
			 preceding clause (i), by striking 2013 and inserting
			 2015; and
			(2)in clause (v), by
			 striking 2013 and inserting 2015.
			
